DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The status of the claims as of the response filed 8/3/2021 is as follows: 
Claims 14 and 22 are cancelled. Claims 1, 7, 11, 15-17 are currently amended. Claims 4, 10, 18 are as previously presented. Claims 2-3, 5-6, 8-9, 12-13, 19-21, and 23-24 are original. Claims 25 and 26 are new. 
Applicant’s Remarks filed 8/3/2021 have been considered.
Claims 1-10, 16-21, and 23 with Examiner’s amendments are allowed as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (see attached summary and emails) with John Fitzpatrick on 22 October 2021.
The application has been amended as follows: 
1. (Examiner Amended) A method for operating a central broker service for handling a request from a client for an overview message for a patient based on a standardized platform, the method comprising: 
receiving the request at the central broker service for the overview message from the client; 
resolving the request for the overview message received from the client, determining a client identifier of the client and ascertaining parameters of the overview message requested; 
, the extraction messages being electronic data records previously extracted from medical data acquired from read-in data records stored in a data source different from the database and not directly accessible by the central broker service, and aggregating one or more extraction messages containing only excerpts and/or non-safety critical extracts of the read-in data records
accessing a central registry that is separate from and remote to the database and, based upon the client identifier determined, checking for an existing authorization stored in the central registry for access rights of the client to access a respective document containing a respective parameter that the client has authorization to access, of the parameters ascertained, pertaining to all aggregated extraction messages; and 
executing, upon the check indicating existence of authorization, at least: 
generating the overview message, containing a summary of patient specific parameters and a link to more detailed information in the read-in data records from which the extraction messages are drawn, on a graphic user interface without having the acquired medical data or the data source different from the database accessible to the central broker service, the generating including inserting of the respective parameter in the overview message.  

2-10. (Same as in claims filed 8/3/2021)

11-13. (Examiner Cancelled) 

14. (Cancelled)

15. (Examiner Cancelled)


memory storing computer-readable instructions; and 
one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to perform operations including, 
receiving, at the central broker node, the request for the overview message from the client; 
reading in an extraction message, the extraction message being an electronic data record previously extracted from acquired from read-in data records stored in a data source not directly accessible by the central broker node; 
resolving the request received, to determine a client identifier, and ascertaining parameters of the overview message requested; 
accessing a database different from the data source and aggregating extraction messages containing only excerpts and/or non-safety critical extracts of the read-in data records corresponding to the parameters ascertained; 5Atty. Dkt. No. 32860HC-002831-US U.S. Application No. 15/968,798 
accessing a central registry, that is separate from and remote to the database, and, based upon the client identifier determined, checking an existing authorization stored in the central registry for access rights of the client to access a respective document containing a respective parameter that the client has authorization to access, of the parameters ascertained, pertaining to all aggregated extraction messages; 
inserting, upon the check indicating existence of authorization, the respective parameter in the overview message; and 
generating the overview message, containing a summary of patient specific parameters and a link to more detailed information in the read-in data records from which the extraction messages are drawn, on a graphic user interface without having the acquired medical data or the data source different from the database accessible to the broker service.  


a first processor configured 
to read in a data record from a local data source; 
to select parameters of the data record, read-in, and to generate an extraction message; 
to send the extraction message, once generated, to a database of a central broker service; 
a local repository not directly accessible by the central broker service for local storage of the data records, including the data record read-in, and for sending metadata of the data records, including a link to the data records, to a central registry, that is separate from and remote to [[a]]the database of the central broker service containing patient data; 
a second processor configured 
to receive a request from a client for the overview message; 
to be in data exchange with the first processor, to read in an extraction message; 
to resolve the request for the overview message received from the client, to determine a client identifier, and to ascertain parameters of the overview message requested, 
to access the database of the central broker service to aggregate extraction messages containing only excerpts and/or non-safety critical extracts of the read-in data records corresponding to the parameters ascertained, 6Atty. Dkt. No. 32860HC-002831-US U.S. Application No. 15/968,798 
to access the central registry to, based upon the client identifier determined, check for an existing authorization stored in the central registry for access rights of the client to access a respective document containing a respective parameter that the client has authorization to access, of the parameters ascertained, pertaining to all aggregated extraction messages, and 
upon the check indicating existence of authorization, to insert the respective parameter in the overview message and to generate the overview message on a graphic user interface without having acquired medical data or the data source different from the database accessible to the central broker service, the overview message containing a summary of patient specific parameters and a link to more detailed information in the read-in data records from which the extraction messages are drawn,.  

18-21. (Same as in claims filed 8/3/2021) 

22. (Cancelled)  

23. (Same as in claims filed 8/3/2021) 

24-26. (Examiner Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the present amendments cancel claims 11 and 15 and those depending therefrom, thereby overcoming the most recent eligibility rejections. Claims 1-10, 16-21, and 23 are directed to methods and systems for sharing siloed information between healthcare entities with specific technical aspects that provide an improvement to a technical field; specifically, only particular data is selected for sharing based on a requesting user’s authorizations, and the requesting user is prevented from accessing the original data storage using the technical feature(s) of the central broker service and/or node such that only relevant and authorized information is extracted from the protected storage and shared via a user interface that creates a message overview from information stored in extraction messages, which are themselves representative of information stored in protected medical records. In this way, there are two technical layers between a requesting user and an original medical record storage that provide increased security and privacy, and only specific information is shared with specific individuals based on their particular authorizations as stored in a separate central registry. Accordingly, the invention utilizes particular technical features that provide meaningful limits on any recited abstract idea (e.g. the certain method of organizing human activity of data sharing) such that the claims are not a mere drafting effort to monopolize the abstract idea.

The closest related art of record includes:
- Bessette (US 20100268553 A1), disclosing a system for generating a summary medical record with pointers to the original information such that an authorized user can access patient parameters. This reference fails to disclose extraction messages and overview messages being separate data entities, wherein aggregated extraction messages contain only excerpts and/or non-safety critical extracts of previously read-in data records while the data acquired from the read-in records are not directly accessible by the central broker service.
- EMERSE (Reference U on the PTO-892 mailed 10/29/2020), disclosing creation of a searchable, shared repository of patient documents from a variety of data sources where the searching system does not access the original document repositories. This reference fails to disclose the generation of extraction messages containing only excerpts of the read-in records, a separate central repository for checking user authorizations, and generation of overview messages in the manner claimed. 
- Csurka et al. (US 20140350961 A1), disclosing a system for targeted summarization of a patient’s electronic medical records via searching an indexed database. This reference fails to disclose aggregating extraction messages containing only excerpts and/or non-safety critical extracts of the indexed records, nor a separate central repository for checking user authorizations. 
- Dufel et al. (US 20140324479 A1), disclosing systems for controlling the release of health information about an individual by checking a separate patient consent repository for authorization of access to a selected subset of protected patient information. This reference fails to disclose extraction 
Upon completion of an updated prior art search, Examiner further submits that Myers et al. (US 20080046292 A1), Felsher (US 20080306872 A1), and the NPL reference “IHE IT Infrastructure (ITI) Technical Framework” (Reference U on the accompanying PTO-892) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims as amended above. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to be allowable, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.A.H./Examiner, Art Unit 3626                

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687